EQU: TSX, NYSE Equal Energy Completes $37.9 Million Equity Financing Calgary, Alberta – (CNW – July 9, 2010) Equal Energy (“Equal”, “we”, “our”) has now completed the previously announced bought deal equity financing for gross proceeds of $37.9 million which is higher than the $35.0 million initially announced as the underwriters have exercised a portion of their over-allotment option.Equal’s bought deal financing, announced on June 17, 2010, generated net proceeds of $35.9 million (after commissions and expenses) and was closed on July 9, 2010.The issue was sold by a syndicate of underwriters, led by Wellington West Capital Markets Inc. and including Desjardins Securities Inc., Jennings Capital Inc. and Scotia Capital Inc. Don Klapko, President and CEO said, “The closing of our equity offering has substantially increased our cash position, further strengthening our balance sheet and providing us greater financial flexibility to accelerate drilling programs or pursue strategic acquisitions which deliver proved, producing reserves.” For further information please contact: Blaine Boerchers Chief
